 PERU ASSOCIATES, INC.Peru Associates,Inc.andOswaldJ.Carter. Case3-CA-3262March 22, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn December 27, 1967, Trial Examiner OwsleyVose issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions tothe Decision and a supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andmemorandum, and the entire record in the case,and hereby adopts the findings, conclusions,' andrecommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedherein, and hereby orders that the Respondent,Peru Associates, Inc., Plattsburgh, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order,as hereinmodified:In paragraph 2(d) substitute for the words "to befurnished" the words "on forms provided."'That the protesting of the allocation of work between the members oftwo unions,to the representative of one of the unions involved,is "concer-ted" activity, is further supported by the case ofAmco Electric,152 NLRB781,785TRIAL EXAMINER'S DECISIONOWSLEY VOSE,Trial Examiner:This case, heardat Plattsburgh,New York,on October13, 1967,pursuant to a charge filedJuly 6,1967, and a com-643plaint issued on August 8, 1967, presents thequestionwhether the Respondent dischargedOswald J. Carter because he engaged in union andconcerted activities 'and thereby violated Section8(a)(3) and (1) of the National Labor RelationsAct, as amended.Upon the entire record and my observation ofthe witnesses and after due consideration of theletter submitted by the Respondent after the hear-ing, I make the following:FINDING AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged as a general contrac-tor in the building and construction industry andmaintains its principal office at Plattsburgh, NewYork.During the year preceding the issuance of thecomplaint the Respondent had delivered to itsjobsites from out-of-State sources over$50,000worth of materials.Upon these facts, I find, as theRespondent admits, that it is engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 186,Laborers'InternationalUnion ofNorthAmerica,AFL-CIO (hereincalled theLaborers),and Local 648,International Brother-hoodof Teamsters,Chauffeurs,Warehousemenand Helpers of America(herein called the Team-sters),are labor organizations within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Respondent's Discharge of Oswald Carter inViolation of Section 8(a)(1) of the Act1.The factsThe Respondent is engaged in construction workat the Altona Dam near Plattsburgh, New York.The Respondent employs union labor exclusivelyon this project and has agreements with major laborunions covering the work, includingagreementswith the Laborers and the Teamsters.'On May 29, 1967, Kenneth Dumas, the businessagent for the Laborers, visited the project andtalkedwith John Rabideau, the employee whoserved as the Laborers' steward on the project.Rabideau complained that members of the Team-sterswere "doing quite a bit of the Laborers' work,that the Companywas usingthem wherever theywanted them." Thereafter, Dumas took the matterup withBenjaminGrandy, the Respondent's su-perintendent on the project. Grandy said that "hecouldn't see anything wrong with ... the Teamstersdoing a little bit of the Laborers work."'See the Respondent's letter to the TrialExaminerdated November 4,1967170 NLRB No. 86 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDOswald Carter, the Charging Party in this case, isa member of both the Laborers and the Teamsters.Carter was referred for employment at the Altonaproject by Laborers' Business Agent Dumas. Hewas hired on June 5, 1967, as a laborer and as-signed to operate the pneumatic hammer.A few days after Carter was hired, he spoke toone Brunell, the Teamsters' steward on the project,about whether the Respondent was going to hireany more Teamsters on the job. Brunell said hewould talk to Superintendent Grandy and let Carterknow. About June 12 Brunell informed Carter thatGrandy had said that the Respondent was not goingto put any more Teamsters on the job.'On June 15 Carter spoke to John Rabideau, theLaborers' steward on the project, about the factthat he was not receiving overtime like the rest ofthemen were. Later that same day Carter askedFerd Pellerin, the Respondent's labor foreman onthe project, why he was not getting any overtime.Pellerin, according to Carter's credited and unde-nied testimony, merely "mumbled" and said "theyhad none for [him]."On June 20 Business Agent Dumas visited theproject. Rabideau, the steward for the Laborers, re-ported to him that he did not think that overtimewas being divided up equally among the employees.Dumas and Rabideau then went to Foreman Pel-lerin and asked him about the sharing of overtime.Pellerin replied, according to Dumas' credited andundenied testimony, "If Carter doesn't like the wayit is, then he's through."About this same time Business Agent Dumas metwith Victor Mousseau, the business agent of theTeamsters, and told him that there were someminor problems at the project-cases of Teamstersdoing Laborers' work and cases of Laborers doingTeamsters' work. On June 23 Mousseau visited theproject and talked with Superintendent Grandy.July 3 was a workday but the men quit at 10 a.m.because it was raining. About 5 p.m. that dayForeman Pellerin went to Carter's home and toldhim that he had some bad news for him, andhanded him his paycheck. When Carter asked himwhat the trouble was, Pellerin replied, "just gettingridof you."When Carter asked "what's thereason," Pellerin mumbled something in responsewhich Carter did not understand, and drove off.On July 5 Carter went to the Laborers hall inPlattsburgh and informed Business Agent Dumas ofhisdischarge.The two men then went to theRespondent's trailer office on the jobsite. After Su-perintendent Grandy summoned Laborers' StewardRabideau to the office, the following ensued, ac-cordingtoCarter'screditedandundeniedtestimony:Dumas asked Grandy why he let me go ....And Grandy said, "I just let him go. He wascausing trouble." Ken says, "What kind oftrouble?" So he says, "trouble between us andthe Teamsters." So Ken says, "Well, that's noreason to let a man go." He said, "I want youto put this man back to work." He said, "No."Well, Ken says, "Is there anything wrong withthe man's work?" He says, ".No. His work issatisfactory." And Ken asked him again to putme back to work. He said, "No."Dumas said,"If you're letting him go becauseof Vic coming up here on the job and holler-ing, I was the man that sent him up here. Itwasn'tCarter."And Grandy said,"That stillmakesno difference.When I let a man go, Idon't put him back to work."32.ConclusionsCarter's interest in doing the truckdriving workperformed by members of the Teamsters, ratherthan in the Laborers' work which he was then do-ing, was brought home to the Respondent early inCarter's employment, when he had the Teamsterssteward speak to Superintendent Grandy aboutwhether the Respondent was going to hire anymore Teamsters.The undenied testimony concerning Superinten-dent Grandy's explanation for Carter's dischargegiven to Business Agent Dumas,_ Labor StewardRabideau and Carter on July '5 establishes that theRespondent believed that Carter had been protest-ing through the Teamsters the Respondent's divi-sion of work between members of the Laborers andmembers of the Teamsters. In addition, the uncon-tradicted evidence shows that. Labor Foreman Pel-lerin,_who was Carter's immediate superior andwho notified him of his discharge, resented-the factthatCarter had complained to him about theRespondent's distribution of overtime work andthat he had been questioned by Business AgentsOn June 13 or 14 Carter spoke to Joe Woods, a fellow member of theLaborers, about the Respondent's use -of members of the Laborers fortruckdrivingduties.Woods, who had driven a cement-mixer truck to theproject, agreed that the Respondent should use members of the Teamstersfor such duties.Rabideau's version is very similar, as follows.Ken [Dumas]asked Mr. Grandy why that man was fired He said, "Hewas causing trouble between the Teamsters and the Laborers." Hesaid, "We had Vic Mousseau up here, and he ,lumped all over meabout the Laborers doing Teamsters work " Carter spoke up and saidthat he hadn't spoke to Mousseau on the subject and he was going togo to the Labor Board and find out about it .Ken says to him, askedMr. Grandy, "What about Carter's work" He was well satisfied withhis work PERU ASSOCIATES, INC.645Dumas and Laborers' Steward Rabideau about thismatter. This, I find, was a contributing factor in theRespondent's decision to discharge Carter.'Both the allocation of work between the mem-bers of two unions and the distribution of overtimerelate to "wages, hours, and other terms and condi-tions of employment," matters concerning whichbargaining ismade . mandatory under Section8(a)(5) of the Act. The Supreme Court inNationalWoodwork Manufacturers° Association v. N.L.R.B.,386 U.S. 612, 642, expressly recognized "thelegitimacy of work preservation clauses" in collec-tive-bargaining contracts. Both" of these matters,therefore, were legitimate subjects of "concertedactivities for the purpose of collective bargaining orothermutual aid or protection," and Carter'sdischarge for engaging in such activities interferedwith, restrained, and coerced Carter and theRespondent's employees as a whole in the exerciseof their rights under Section 7 of the Act. Ac-cordingly, Carter's discharge was violative of Sec-tion 8(a)(1) of the Act. Cf.Interboro Contractors,Inc.,157 NLRB 1295, 1301-02.5While the complaintallegesthatCarter'sdischarge violated Section 8(a)(3) of the Act aswell as 8(a)(1), since the remedy would be thesame regardless of which section is found to havebeen violated, I find it unnecessary to determinewhether Carter's discharge also violated Section8(a)(3) of the Act.CONCLUSIONS OF LAW1.By discharging Oswald Carter for having en-gaged in concerted activities for the purpose of col-lective bargaining or -other mutual aid or protec-tion,theRespondenthasinterferedwith,restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of theAct, and has thereby engaged in unfair labor prac-tices in violation of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7)oftheAct.THE REMEDYHaving found that the Respondent dischargedOswald Carter in violation of Section 8(a)(1) of theAct,my recommended order will provide thatRespondent cease and desist from such violationsof the Act and that it offer Carter immediate andfull reinstatement to his former or a substantiallyequivalent job at the Altona project, without preju-dice to his seniority or other rights and privileges,and make him whole for any loss of pay he mayhave suffered as a result of his discharge by pay-ment of a sum of money equal to that which hewould have earned as wages from the date of hisdischarge to the date of the Respondent's offer ofreinstatement, less his net earnings during suchperiod, computed quarterly with interest, in ac-cordance with the formulas prescribed in F. W.WoolworthCompany,90NLRB 284, , andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings and conclusions andthe entire record, and pursuant to Section 10(c) ofthe Act, there is hereby issued the following:RECOMMENDED ORDERThe Respondent, Peru Associates, Inc., its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees or otherwise dis-criminating in regard to their hire, tenure of em-ployment, or any term or condition of employment,because they have engaged in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their right to engage in, or to refrain fromengagingin, any or all of the activities specified inSection 7 of the Act, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a conditionof employment, as authorized by Section 8(a)(3) ofthe Act, as amended.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer to Oswald Carter immediate and fullreinstatement to his former or a substantiallyequivalent position, at the Altona project, withoutprejudice to his seniority or other rights andprivileges, and make him whole for any loss of payhe may have suffered by reason of his discharge, inthe manner set forth in the section entitled "TheRemedy."(b)Notify Oswald Carter if presently serving inthe Armed Forces of the United States of his righttofullreinstatementupon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records and reports and allAccording to Dumas' testimony,at the meeting on July 5 at which hequestioned Grandy about the reasons for Carter's discharge, Grandycharacterized Carter as an "agitator"Inmy opinion it was Carter'squestioning, through Business Agent Dumas and Steward Rabideau, of theRespondent's distribution of overtime work which was in part responsiblefor Grandy's characterizationof Carter asan "agitator "sWhile Carter had not actually been responsible for Teamsters' BusinessAgent Mousseau's action in protesting to Superintendent Grandy aboutmembers of the Laborers doing Teamsters work, which Grandy regarded as"causing trouble between the Teamsters and the Laborers," Grandy be-lieved that Carter was responsible and made this clear to Carter and allconcerned at the July 5 meeting A discharge in the belief that an employeehas engaged in concerted activities to which the employer objects is no lesscoercive because the employer is mistaken in his belief. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDother records necessary or useful to determine theamount of backpay due under the terms of thisRecommended Order.(d) Post at its office at the Altona project the at-tached notice marked "Appendix." Copies of saidnotice on forms to be furnished by the RegionalDirector for Region 3, after being duly signed by anauthorized representative of the Respondent, shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insurethat said notices are not altered, defaced, orcovered by any other material.'(e)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of receipt ofthis Decision, what steps the Respondent has takento comply herewith.'' In the event that this Recommended Order is adopted by the Board, thewords"a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the noticeIn the further-event that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the event that thisRecommended Order is adopted by the Board,this provision shall be modifiedto read. "Notifythe Regional Director forRegion 3,in writing,within 10 days from the date ofthis Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge any of our em-ployees or otherwise discriminate in regard totheir hire, -tenure of employment, or any termor condition of employment, because theyhave engaged in concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to engage in, or torefrain from engaging in, any or all of the ac-tivities specified in Section 7 of the Act, exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asamended.WE WILL offer Oswald Carter immediate andfull reinstatement to his former or a substan-tially equivalent position at the Altona project,without prejudice to his seniority or otherrights and privileges.WE WILL pay Oswald Carter backpay toreimburse him for the wages he lost as a resultof his discharge.WE WILL notify Oswald Carter if presentlyserving in the Armed Forces of the UnitedStates of his right to full reinstatement uponapplication in accordance with the SelectiveService Act and the Universal Military Train-ingand Service Act, as amended, afterdischarge from the Armed Forces.PERU ASSOCIATES, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting- and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's, RegionalOffice, 4th Floor, The 120 Building, 120 DelawareAvenue, Buffalo, New York 14202, Telephone842-3100.